Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Dr. Abdul Abassi, DATE: August 31, 1995
Petitioner,

Docket No. C+93=122
Decision No. CR390

-v-

The Inspector General.

DECISION

In this Decision, I conclude that the 15-year exclusion
that the Inspector General (I.G.) imposed against
Petitioner from participating in Medicare and other
federally financed health care programs is excessive. I
modify the exclusion to a term of eight years.

I. Bae und

On July 13, 1993, the I.G. notified Petitioner that he
was being excluded from participating, for a period of 15
years, in the following programs: Medicare, Medicaid,
Maternal and Child Health Services Block Grant, and Block
Grants to States for Social Services. The I.G. told
Petitioner that he was being excluded because he had been
convicted of a criminal offense related to the delivery
of an item or service under Medicaid.

Petitioner requested a hearing. The case was assigned
originally to Administrative Law Judge Charles Stratton.
At the request of Petitioner, Judge Stratton stayed the
case. The case was reassigned to me after Judge
Stratton's death. In early 1995, Petitioner requested
that the stay be removed and that a hearing be held. I
scheduled an in-person hearing. On May 24, 1995, I held
an in-person hearing in New York City.

I base my Decision in this case on the law, the evidence
which I received at the hearing, and on the arguments
which the parties made in their posthearing briefs.
II. Issue

Petitioner admits that he was convicted of a criminal
offense related to the delivery of an item or service
under the New York Medicaid program. ALJ Ex. 1 at 4.!
Petitioner admits also that the I.G. was required to
exclude Petitioner, pursuant to section 1128(a)(1) of the
Social Security Act (Act), for at least five years. See
Id. Therefore, the only issue in this case is whether
the 15-year exclusion imposed by the I.G. is reasonable.

In deciding to modify the exclusion to a term of eight
years, I make the following findings of fact and
conclusions of law. After each finding or conclusion, I
state the page or pages of this Decision at which I
discuss the finding or conclusion in detail.

1. The Act requires the Secretary, or her lawful
delegate, the I.G., to exclude for at least five years
any individual or entity who is convicted of an offense
described in section 1128(a)(1) of the Act. Pages 3 - 4.

2. Regulations provide that an exclusion of more
than five years may be imposed in any case where there
exist factors which the regulations define as
aggravating, and that are not offset by factors which the
regulations define as mitigating. Pages 3 - 4.

3. The I.G. proved that there exist two aggravating
factors. Pages 4 - 6.

4. Petitioner did not prove that there exist any
mitigating factors. Pages 6 - 8.

5. The evidence which is relevant to the
aggravating factors does not prove that Petitioner is so
untrustworthy as to require a 15-year exclusion.

Pages 8 - 10.

6. The degree of untrustworthiness established in
this case proves that an exclusion of eight years is
reasonably necessary to protect the integrity of
federally financed health care programs. Pages 8 - 10.

| I refer to the exhibits and transcript as
follows: Petitioner's Exhibit - P. Ex. (number at page) ;
I.G.'s Exhibit - I.G. Ex. (number at page);
Administrative Law Judge Exhibit - ALJ Ex. (number at
page); Transcript - Tr. (page).
III. Discussion

A. Governing law

The I.G. imposed Petitioner's exclusion pursuant to
section 1128(a)(1) of the Act. This section mandates the
exclusion of any individual or entity who has been
convicted of a criminal offense related to the delivery
of an item or service under Medicare or under any State
health care program, including the New York Medicaid
program. Exclusions imposed under section 1128(a) (1)
must be for a minimum of five years. Act, section
1128(c) (3) (B).

The purpose of the exclusion law is remedial. Congress
intended that the Act, including section 1128(a)(1), be
applied to protect the integrity of federally funded
health care programs and the welfare of program
beneficiaries and recipients, from individuals and
entities who have been shown to be untrustworthy.
Exclusions imposed pursuant to section 1128 (including
exclusions of more than five years imposed under section
1128(a)(1)) have been found reasonable only insofar as
they are consistent with the Act's remedial purpose.
Robert Matesic, R.Ph., d/b/a Northway Pharmacy, DAB 1327,
at 7 - 8 (1992); Rosaly Saba Khalil, M.D., DAB CR353, at
9 (1995).

Prior to 1993, there were no regulations governing the
administrative adjudication of exclusions imposed
pursuant to section 1128. In cases decided prior to
1993, appellate panels and administrative law judges of
the DAB held that the criteria used to evaluate the
trustworthiness of excluded parties, and the
reasonableness of exclusions, were derived from the Act
itself. These criteria encompassed any evidence relevant
to an excluded party's trustworthiness to provide care.
Matesic, DAB 1327, at 7 - 8.

However, in January 1993, regulations published
originally in January 1992, became binding on
administrative adjudicators. 42 C.F.R. Part 1001; 42
C.F.R. § 1001.1(b). The regulations established criteria
by which the length of exclusions imposed pursuant to
section 1128 are to be evaluated. These regulations
provide that, in cases involving exclusions imposed
pursuant to section 1128(a) of the Act, the
reasonableness of the length of any exclusion imposed for
a period of more than five years will be decided based on
the presence of, and the weight assigned to, certain
aggravating and mitigating factors which the regulations
4

identify. 42 C.F.R. § 1001.102(b)(1) = (6), (c)(1) -
(3).

In any case in which the reasonableness of an exclusion
is at issue, I am obligated to decide, using the factors
contained in the regulations, whether an exclusion of a
particular length is reasonably necessary to protect the
integrity of federally financed health care programs and
the welfare of the programs' beneficiaries and
recipients. Khalil, DAB CR353, at 10. One consequence
of the regulations is to limit the factors which I may
consider as relevant to an excluded party's
trustworthiness to provide care. I may no longer, for
example, consider evidence relating to a party's remorse
for his or her crimes, nor may I consider evidence
relating to a party's rehabilitation, as evidence of that
party's trustworthiness. See Matesic, DAB 1327, at 7 -
8. Such evidence does not fall within any of the
aggravating or mitigating factors contained in the
regulations.

An exclusion must not be punitive. It must comport with
the Act's remedial purpose. The presence of aggravating
factors in a case is not in and of itself a basis to
exclude a party for a particular length of time. Ina
case involving an exclusion imposed pursuant to section
1128(a)(1), the presence of an aggravating factor or
factors not offset by the presence of a mitigating factor
or factors, does not automatically justify an exclusion
of more than five years. The regulations contain no
formula for assigning weight to aggravating and
mitigating factors once the presence of any of these
factors is established. It is apparent both from the
regulations themselves, and from the Act's remedial
purpose that, I must explore in detail, and assign
appropriate weight to, those factors which are
aggravating or mitigating.

B. =) 2 i ci

Petitioner

Petitioner is a physician. ALJ Ex. 1 at 1; Tr. at 32 -
33.7 On August 7, 1991, Petitioner was indicted in the

Supreme Court of the State of New York, Bronx County, on
felony charges related to the New York Medicaid program.

2? At the hearing, I admitted the following
exhibits into evidence: ALJ Ex. 1; I.G. Exs. 1 through
15, inclusive; P. Exs. 1 through 12, inclusive. None of
the exhibits offered by either party was rejected.
I.G. Ex. 1; ALJ Ex. 1 at 1. On June 19, 1992, after a
jury trial, Petitioner was convicted on 18 counts. I.G.
Ex. 2 at 1; I.G. Ex. 3; ALJ Ex. 1 at 2.

Petitioner was convicted of one count of grand larceny in
the third degree, and 17 counts of offering a false
instrument for filing in the first degree. I.G. Ex. 3 at
1. The gravamen of these offenses is that Petitioner
submitted or caused to be submitted false Medicaid claims
to a fiscal agent for the New York Medicaid program.

I.G. Ex. 1 at 2.

During a six-month period, from November 1987 to May
1988, Petitioner engaged in fraud against the New York
Medicaid program totalling $75,000. The exhibits
relating to Petitioner's indictment and conviction do not
describe his crimes in detail. See I.G. Exs. 1 - 4, It
is not clear from these exhibits precisely how Petitioner
defrauded the New York Medicaid program. The exhibits
prove that Petitioner engaged in fraud beginning on or
about November 1, 1987 and continuing to about May 1,
1988. I.G. Ex. 1 at 1 = 20. That fraud consisted of
submitting, or causing to be submitted, false Medicaid
reimbursement claims for radiological services. Id.
Petitioner was sentenced to pay restitution in the amount
of $75,000. I.G. Ex. 2; I.G. Ex. 4 at 31.

Petitioner essentially denies committing crimes,
notwithstanding the proof of his indictment and
conviction. According to Petitioner, he was an innocent
bystander to a scheme to defraud the New York Medicaid
program that was perpetrated by others. I find
Petitioner's explanation of his conduct to be self-
serving and not credible.’

Petitioner testified that, beginning in March 1987, he
rented an office which he sublet to two physicians. Tr.
at 40 - 41. He testified that he closed the office in
June 1987, in response to complaints from neighborhood

3 I did not receive Petitioner's testimony as
evidence relating to the issue of whether he committed
program-related crimes. Petitioner conceded that he was
convicted of program-related crimes. Moreover, the
evidence establishing his indictment and conviction of
criminal offenses related to the delivery of items or
services under the New York Medicaid program is
irrefutable proof of his conviction of an offense within
the meaning of section 1128(a)(1) of the Act. I received
Petitioner's testimony as evidence about the possible
presence of aggravating and mitigating factors.
6

residents about the patients who were visiting the
office. Tr. at 43.

Petitioner acknowledged that the physicians who rented
the office from him used that office to generate false
Medicaid reimbursement claims for sonograms. Tr. at 42 -
43. However, he denied that he was aware of this fraud
during the time that he sublet the office to the
physicians. Tr. at 44 - 45. Petitioner asserted that he
first became aware that these physicians may have engaged
in fraud in 1991, after being contacted by investigators.
Id. Petitioner acknowledged also receiving a kickback
from an individual, Mabbo Babassi, which, evidently, was
in some respects related to a scheme to defraud Medicare.
Tr. at 56, 66 - 67. However, the record of this case is
unclear as to how this payment relates to the crimes of
which Petitioner was convicted. Petitioner denied that
he ever received reimbursement checks from the New York
Medicaid program. Tr. at 56.

c. The presence of a avatin cto:

The July 13, 1993 notice of exclusion which the I.G. sent
to Petitioner told him that he was being excluded for a
period of 15 years, based on the alleged presence of
three aggravating factors. According to the I.G., the
alleged aggravating factors consisted of the following:

QO Petitioner's crimes caused financial damage to
the New York Medicaid program of more than $200,000.

© Petitioner was sentenced to imprisonment for one
year.

Oo Petitioner committed his criminal acts over a
two-year period, from 1986 - 1988.

The evidence in this case establishes the presence of two
aggravating factors. First, the I.G. proved that
Petitioner engaged in crimes resulting in financial loss
to the New York Medicaid program in excess of $1500. 42
C.F.R. § 1001.102(b)(1). As I find above, Petitioner
committed fraud against the New York Medicaid program in
the amount of $75,000 (not the more than $200,000 alleged
by the I.G.).

Second, Petitioner was sentenced to incarceration. 42
C.F.R. § 1001.102(b) (4). The evidence establishes that
Petitioner was sentenced to a term of one year in prison,
as was alleged by the I.G. I.G. Ex. 4 at 30 - 32.
7

The I.G. did not prove the presence of a third
aggravating factor, the alleged commission of crimes by
Petitioner during a period of more than one year. See 42
C.F.R. § 1001.102(b) (2). As I find above, Petitioner
committed his crimes over a period of six months.‘

D. The absence of mitigating factors

Petitioner asserts that the two aggravating factors
proved by the I.G. are offset by a mitigating factor. He
contends that, subsequent to his conviction, he
cooperated with prosecuting authorities, resulting in the
conviction of other individuals. See 42 C.F.R. §
1001.102(c) (3) (i).

Petitioner did not prove that his cooperation with
prosecuting authorities resulted in the conviction of
other individuals. Therefore, I do not find that
Petitioner proved the presence of the mitigating factor
described in 42 C.F.R. § 1001.102(c) (3) (i).

Petitioner has the burden of proving the presence of a
mitigating factor. His burden here consisted of proving
that: (1) he cooperated with prosecuting authorities;
and (2) that his cooperation resulted in the conviction
of another individual or individuals.

Petitioner proved the first element of his burden. The
evidence establishes that, subsequent to his conviction,
Petitioner cooperated with prosecuting authorities by
supplying them with information concerning the possible
criminal activities of other individuals. I.G. Ex. 13;
I.G. Ex. 15 at 2; P. Ex. 1; Tr. at 48 - 55.

However, the evidence does not prove that Petitioner's
cooperation has so far resulted in the conviction of
others. The prosecuting authorities whom Petitioner has
communicated with have not stated or suggested that
Petitioner's cooperation has led to or contributed to the
conviction of other individuals. See I.G. Ex. 13; I.G.
Ex. 15 at 2; P. Ex. 1. Petitioner did not offer any
meaningful evidence to prove that any individual was
convicted as a result of Petitioner's cooperation.
Petitioner testified that one person pled guilty to
criminal charges after Petitioner had supplied
information about that person to prosecuting authorities.
Tr. at 51 - 53. Petitioner averred that he was willing

4 The I.G. did not assert, either at the hearing
or in her posthearing brief, that she had proven the
presence of this third alleged aggravating factor.
8

to testify against that individual had he not pled
guilty. Id. However, Petitioner did not offer any
evidence to show that his cooperation affected that
individual's decision to plead guilty.

The I.G. and Petitioner dispute the meaning of the term
"resulted in" as set forth at 42 C.F.R. §
1001.102(c)(3)(i). It is not necessary for me to decide
the meaning of that term in order for me to conclude that
Petitioner did not prove that his cooperation resulted in
the conviction of another person. Even the broadest
definition of the term "resulted in" would require
evidence of some causal relationship between the
individual's cooperation and the conviction of another
individual in order to prove the presence of a mitigating
factor. Here, there is no evidence of any causal
relationship between Petitioner's cooperation with
prosecuting authorities and the conviction of another
individual.

At the hearing, I received evidence from Petitioner
concerning his conduct after his conviction. This
evidence established that Petitioner has pursued his
medical studies and that he presently has a fellowship in
cardiology at Columbia University. Tr. at 45. The
evidence includes also Petitioner's testimony that he has
paid $30,000 of the $75,000 restitution that he was
ordered to pay. Tr. at 48. It includes also a letter
from Richard S. Harrow, the prosecutor in the criminal
case against Petitioner. I.G. Ex. 13; P. Ex. 1. In that
letter, Mr. Harrow opines that Petitioner is sincerely
remorseful and that Petitioner should be given a second
chance to pursue his medical career. Id.

This evidence would have been relevant to the issue of
Petitioner's trustworthiness to provide care under the
criteria for evaluating trustworthiness established by
the Matesic decision. However, it does not relate to any
of the mitigating factors listed in 42 C.F.R. §
1001.102(c). Therefore, I cannot consider this evidence
to be relevant, either to the issue of whether mitigating
factors were established by Petitioner, or to the broader
issue of Petitioner's trustworthiness to provide care to
Medicare beneficiaries and Medicaid recipients.

E. valu n_o: le of exclusion

The presence of two aggravating factors in this case, not
offset by a mitigating factor, means that an exclusion of
more than five years may be reasonable. However, as I
hold at Part III.A. of this Decision, the presence of
these factors does not mean that an exclusion of any
9

particular length in excess of five years is reasonable.
I conclude that an exclusion of eight years is reasonable
in this case. My conclusion is a measure of the
Petitioner's lack of trustworthiness, as established by
the aggravating factors proved by the I.G. and the lack
of any mitigating factor.

The evidence pertaining to the two aggravating factors
established by the I.G. proves that Petitioner committed
crimes which had a serious financial impact on the New
York Medicaid program. Petitioner engaged in a series of
fraudulent acts over a six-month period that defrauded
Medicaid of $75,000. The persistence with which
Petitioner engaged in his misconduct, as evidenced by the
18 separate criminal counts of which he was convicted,
coupled with the damages he caused, suggests a high
degree of untrustworthiness. This evidence proves the
need for an exclusion of more than five years to protect
the integrity of federally financed health care programs.

However, the evidence in this case does not prove that
Petitioner's conduct was so egregious as to justify a
level of untrustworthiness meriting a 15-year exclusion.
An exclusion of 15 years is so lengthy that, depending
upon the age and particular circumstances of the
individual, it may effectively permanently preclude that
individual from participating as a provider in federally
funded health care programs. Exclusions of 15 years or
more should be imposed only on the most untrustworthy
individuals. Such exclusions are justified in cases
where an individual demonstrates by his or her conduct
that he or she is so untrustworthy that it is possible
that he or she may never again become a trustworthy
provider of items or services under federally funded
programs.

There are cases in which a provider's conduct, as is
demonstrated by the aggravating factors proved by the
I.G., is so egregious as to justify an exclusion of 15
years. In Khalil, I sustained a 15-year exclusion. In
that case, the petitioner had been a willing and active
participant in a massive fraud scheme against the New
York Medicaid program. I found that her conduct caused
Medicaid to be defrauded of more than $1,900,000. Khalil
at 11. She was overpaid more than $135,000 as a direct
consequence of her fraud. Id. at 12. Her crimes were so
serious that she was sentenced to 41 months of
incarceration. Id.

The evidence in this case does not establish that
Petitioner manifests the level of culpability, or lack of
trustworthiness, that I found the petitioner manifested
10

in Khalil. Petitioner's crimes, while serious, are of a
lesser magnitude than those that were established to have
been committed by the petitioner in Khalil.

The total damages caused by Petitioner in this case to
the New York Medicaid program are substantially less than
were caused by the Petitioner in Khalil. Perhaps more
significant, the record in this case is practically
silent as to the nature of Petitioner's involvement in
the crimes of which he was convicted. By contrast, the
record in Khalil was replete with evidence that proved
that the petitioner in that case was an active and eager
participant in a scheme to defraud the New York Medicaid
program. The length of the sentence imposed on the
Petitioner in this case -~- one year's imprisonment -- is
additional evidence that Petitioner's crimes are of a
lesser degree than those committed by the petitioner in
Khalil, who was sentenced to 41 months in prison.

Iv. Conclusion

I conclude that the I.G. was authorized to exclude
Petitioner for more than five years. The exclusion of 15
years that the I.G. imposed is excessive, because it is
not supported by the evidence relating to the aggravating
factors proved by the I.G. An eight-year exclusion is
reasonable. Therefore, I sustain an exclusion of
Petitioner for a period of eight years.

/s/

Steven T. Kessel
Administrative Law Judge
